DETAILED ACTION


Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cameron et al. (USPAP       2014/0270,476), hereinafter, “Cameron”.

Regarding claim 1, Cameron recites, an information processing apparatus comprising a correlation degree calculating unit that calculates, in comparison of voxel data resulting from quantization of point cloud data (Please note, paragraph 0066. As indicated the modeled object can be assigned to a single class for which its fractal components have a highest correlation, or can be assigned to a plurality of classes which show a relatively high degree of correlation. For example, the pre-classification for a modeled object can include two or more classes of objects showing the highest correlation to the fractal components identified in the point cloud data. The number of classes assigned in the pre-classification process can be fixed or can be determined based on a degree of correlation. For example, if the fractal components of a modeled object have a very high degree of correlation with one class of objects, then it may be appropriate to pre-classify the modeled object to that single class. But if the fractal components of a modeled object have only a moderate degree of correlation to a class of objects, then it can be preferred to assign several possible pre-classifications to the modeled object.), a correlation degree of a distribution pattern between voxel data to be compared on a basis of a subjective feature of the distribution pattern of values of the voxel data (Please note, Abstract of the invention. As indicated method for identifying objects within a three-dimensional point cloud data set. The method includes a fractal analysis on a data set where the data set is comprised of data points having positions distributed in three-dimensions).
Regarding claim 20, similar analysis as those presented for claim 1, are applicable.






Allowable Subject Matter


Claims 2-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           The following is a statement of reasons for the indication of allowable subject matter: The closest applied Prior Art of record fails to disclose or reasonably suggest wherein the correlation degree calculating unit calculates the correlation degree for each block that is a partial region of a space represented by the voxel data and, wherein the correlation degree calculating unit calculates the correlation degree to be higher in a case where all of the voxel data to be compared have the distribution pattern of a predetermined shape, and the correlation degree calculating unit calculates the correlation degree to be lower in a case where one or more of the voxel data to be compared do not have the distribution pattern of the predetermined shape.










Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
































/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Wednesday, March 23, 2022